Opinion issued March 12, 2015




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-15-00089-CV
                          ———————————
                 IN THE INTEREST OF M. J. C., A CHILD



                   On Appeal from the 313th District Court
                           Harris County, Texas
                     Trial Court Case No. 2013-06828J


                         MEMORANDUM OPINION

      Appellant, M.M.C., has filed a motion to dismiss this appeal and expedite

issuance of the mandate. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). The Clerk of this Court is directed to issue the mandate

immediately. See TEX. R. APP. P. 18.1(c). We dismiss any other pending motions

as moot.
                          PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.




                                  2